DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 2, 6-9, 13-16, and 20 have been amended. Claims 2, 5-9, 12-16, 19, and 20 are pending in the present application, with claims 2, 9, and 16 being independent. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2020 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 28 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,074,215 and 10,453,267 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed 28 January 2022, with respect to the double patenting rejection of claims 2, 5-9, 12-16, 19, and 20, along with the accompanying terminal disclaimer received on the same date, have been fully considered and are persuasive. The double patenting rejections of claims 2, 5-9, 12-16, 19, and 20 have been withdrawn. 
Applicant’s arguments, filed 15 September 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 2, 5-9, 12-16, 19, and 20 along with accompanying amendments received on the same date, have been fully considered and are 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘Previously Presented’ claims as set forth in the Non-Final Office Action, mailed on 29 September 2021.
In the context of newly amended claims 2, 9, and 16, however, the prior art of record does not teach or suggest each and every claimed element as set forth in the claims.  For instance, with respect to claim 2, the prior art of record does not teach or reasonably suggest at least “initiating, at a first computing device, capture of a first image of an environment; receiving, at the first computing device, a reference image and a reference pose of the reference image, wherein the reference image and the reference pose are received from a second computing device; receiving, at the first computing device a first object pose of a virtual object in the reference image based on the pose of the reference image; calculating a second object pose of the virtual object for the first image based on the first object pose and matching one or more features of a real object depicted in the first image to corresponding features of the real object depicted in the reference image; and displaying the virtual object in accordance with the calculated second object pose”. Claims 9 and 16 recite substantially similar limitations as to that of claim 2. Accordingly, the subject matter of claims 2, 9, and 16 are found to be allowable. Claims depending thereon are also allowable for at least the reason(s) set forth for the claims from which they depend.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613